Exhibit 10.14

Execution Copy

Chairman’s Agreement

This Chairman’s Agreement (this “Agreement”) is made as of this 24th day of
April, 2013, by and among Accretive Health, Inc. (the “Company”) and Mary A.
Tolan (“Executive,” and together with the Company, the “Parties”).

WHEREAS, Executive has been elected Chairman of the Board of the Company
effective as of April 3, 2013 (the “Transition Date);

WHEREAS, the Parties have agreed, except as specifically incorporated herein, to
terminate and replace with this Agreement that certain Employment Agreement,
undated but effective as of November 3, 2003, as amended from time to time, by
and between Executive and the Company (the “Executive Employment Agreement”);

WHEREAS, Executive’s status as an employee with the Company has ended by
agreement of the Parties (the “Transition”) effective as of April 3, 2013 (the
“Transition Date”); and

WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties in connection with the
Transition and their new relationship.

NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:

1. Engagement and Transition.

(a) Transition Terms. Subject to Executive’s execution, delivery and
effectuation of a standard Company Mutual General Release Agreement (“General
Release”), to the conditions otherwise set forth in this Section 1, and to
Executive’s continued performance under this Agreement and the General Release,
Executive will be entitled to the following benefits and other consideration:

(i) Engagement as Chairman of the Board. Effective as of the Transition Date,
Executive has been appointed by the Company to the position of Chairman of its
Board of Directors (the “Board”) in order to maintain current and generate new
favorable business relationships for the Company and to otherwise actively
promote the interests of the Company, all as determined by the Board, with the
usual rights, duties and obligations attendant to such role, as such rights,
duties and obligations may be increased, decreased, otherwise modified or
terminated by the Board at any time in its sole discretion (the “Engagement”).
The material terms of the Engagement are as follows:

(A) Parties’ Relationship: Executive’s position as Chairman will be
non-executive, meaning that during the Engagement Executive will be a
non-employee independent contractor of the Company. The Engagement is a
non-exclusive arrangement, such that, subject to the terms and conditions of
Section 3 of this Agreement,



--------------------------------------------------------------------------------

during the Engagement Executive will have the right to perform services for
other persons or entities, provided that Executive additionally agrees that
during the Engagement she will not accept employment or engage in any work or
business adverse to the interests of the Company or any of its subsidiaries or
affiliates or that would substantially impair Executive’s ability to perform her
duties as Chairman of the Board.

(B) Fees: During the Engagement, Executive will be paid an annual fee of
$731,000.00 by the Company, payable monthly in equal pro rata installments, in
arrears, on the first regular payroll date of each month. No taxes will be
withheld from these payments to Executive (provided that Executive agrees to
indemnify and hold the Company harmless from any tax-related liabilities arising
from such tax treatment of these fees, including legal fees and costs incurred
by the Company in enforcing this indemnity), and the Company will provide
Executive (and appropriate tax authorities) with an IRS Form-1099 reflecting all
fees paid by the Company to Executive during the Engagement.

(C) Termination: Either Party may terminate the Engagement at any time for any
(or no) reason (a “Separation”), upon written 10-day notice to the other (the
last date of such notice period being the “Separation Date”).

(D) Medical Insurance: Effective as of the Transition Date, Executive will be
offered the opportunity to elect continuation coverage under the group medical
plan(s) of the Company (“benefit continuation coverage”). Executive will be
provided with the appropriate notice and election form for this purpose. If
Executive elects benefit continuation coverage, the Company will pay 100% of
Executive’s (and her Dependents’) health insurance premiums, plus any
administrative fee, for up to eighteen (18) months following the Transition
Date; provided, however, that Executive will notify the Company within two weeks
of any change in Executive’s circumstances that would warrant discontinuation of
her benefit coverage and benefits (including but not limited to Executive’s
eligibility for group medical benefits from any other employer); provided
further, that the Company will be under no obligation to provide or pay the cost
(or remaining cost) of such health insurance coverage if the Company determines
in its sole discretion (upon consultation with counsel) that such provision or
payment may subject the Company to any penalty, excise or other tax associated
with such payment or coverage. The existence and duration of Executive’s rights
and/or the benefit continuation coverage rights of any of Executive’s eligible
dependents will be determined in accordance with Section 4980B of the U.S.
Internal Revenue Code of 1986, as amended.

(b) Continuing Indemnification of Executive. Both as a former officer of the
Company and as a director and Chairman, Executive will remain entitled to all
indemnification rights and benefits provided from time to time to other officers
and former officers of the Company.

(c) Treatment of Outstanding Stock Options. Executive currently holds
outstanding stock options to purchase an aggregate of 1,176,000 shares of common
stock of the Company pursuant to stock option award agreements entered into
under the Company’s equity compensation plans. As of the Transition Date, vested
stock options to purchase 882,000 shares of the common stock of the Company and
unvested stock options to purchase 294,000 shares of common stock of the Company
were outstanding and held by Executive. Except for

 

2



--------------------------------------------------------------------------------

the foregoing stock options, Executive hereby acknowledges and agrees that
Executive does not have any other rights with respect to any compensatory equity
awards in the Company or its affiliates, provided that nothing contained herein
shall be construed as a waiver in any respect of any rights that Executive has
with respect to any vested shares of common stock of the Company held by
Executive. The foregoing stock options shall continue to remain outstanding and
become vested and exercisable during the Engagement on the same basis as if
Executive remained in the continued employment of the Company in accordance with
all of the terms and conditions of the applicable Company equity plan and stock
option award agreement under which each outstanding stock option held by
Executive was granted. Upon termination of the Engagement for any reason,
(a) each vested stock option will remain exercisable following termination of
the Engagement for the remainder of the maximum stated term of such vested stock
option, and thereafter, will be automatically cancelled and forfeited without
any consideration being paid in respect thereof and without any further action
of the Company, and (b) each unvested stock option will be automatically
cancelled and forfeited without any consideration being paid in respect thereof
and without any further action of the Company. To the extent that any provision
of this Section 1(c) conflicts with or is inconsistent with the provisions of
the applicable stock option award agreement, the provisions of this Section 1(c)
shall govern and control, and shall be deemed to amend the applicable stock
option award agreement to the extent necessary to eliminate any such conflict or
inconsistency.

2. Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges and agrees that certain of the obligations created and payments
made to her by the Company under this Agreement are promises and payments to
which she is not otherwise entitled.

3. Certain Covenants.

(a) Executive acknowledges, agrees and covenants that she will remain subject to
the provisions set forth in Section 9 of the Executive Employment Agreement in
accordance with its terms and for the periods specified therein following the
Transition Date.

(b) Executive acknowledges, agrees and covenants that she will remain subject to
all provisions set forth in Section 6 of the Executive Employment Agreement;
provided, however, that the duration of each such covenant is hereby modified
and extended to encompass the maximum period of time permitted by law.

(c) The Parties acknowledge, agree and covenant that they will remain subject to
Section 20 of the Executive Employment Agreement; provided, however, that the
Company’s obligations therein to compensate Executive on an hourly basis for
requested litigation and regulatory cooperation will arise only if the
Engagement has ended; provided further, that the Company’s obligations therein
to reimburse Executive for reasonable attorneys’ fees and costs will not arise
if such fees and costs are incurred in any proceeding or threatened proceeding
adverse to the Company or any of its affiliates or subsidiaries.

(d) Executive acknowledges, agrees and covenants that she remains subject to
Section 6(e) of the Executive Employment Agreement, provided that the
obligations of Executive thereunder shall apply at the end of the Engagement.

 

3



--------------------------------------------------------------------------------

(e) Executive acknowledges and agrees that all remedial rights of the Company
set forth in the Executive Employment Agreement, included but not limited to
Sections 6(d) and 9(f) thereof, will remain in full force and effect during and
after the Engagement. Should any provision of this Agreement be adjudged to any
extent invalid by any court or tribunal of competent jurisdiction, each
provision will be deemed modified to the minimum extent necessary to render it
enforceable.

(f) Executive acknowledges, agrees and covenants that she will remain subject to
Section 6(e) of the Executive Employment Agreement with respect to the return of
corporate property.

(g) Executive covenants and agrees that she will not, directly or indirectly,
incur any obligation or commitment, or enter into any contract, agreement or
understanding, whether express or implied, and whether written or oral, which
would be in conflict with her obligations, covenants or agreements hereunder or
which could cause any of her representations or warranties made herein to be
untrue or inaccurate.

4. Complete Agreement; Inconsistencies. Except as otherwise expressly referred
to herein, this Agreement constitutes the complete and entire agreement and
understanding of the Parties with respect to the subject matter hereof, and
supersedes in its entirety and terminates any and all prior understandings,
commitments, obligations and/or agreements, whether written or oral, with
respect thereto, including the Executive Employment Agreement.

5. No Strict Construction. The language used in this Agreement will be deemed to
be the language mutually chosen by the Parties to reflect their mutual intent,
and no doctrine of strict construction will be applied against any Party.

6. Tax Withholdings. Notwithstanding any other provision herein, the Company
will be entitled to withhold from any amounts otherwise payable hereunder to
Executive any amounts required by applicable law to be withheld in respect of
federal, state or local taxes.

7. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement will be governed by,
and construed in accordance with, the laws of the State of Illinois, without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application hereto of the laws of any jurisdiction other than
the State of Illinois. In furtherance of the foregoing, the internal law of the
State of Illinois will control the interpretation and construction of this
Agreement, even though under any other jurisdiction’s choice of law or conflict
of law analysis the substantive law of some other jurisdiction may ordinarily
apply.

8. Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will otherwise remain in full force and effect.

 

4



--------------------------------------------------------------------------------

9. Counterparts. This Agreement may be executed in separate counterparts, each
of which will be deemed to be an original and all of which taken together will
constitute one and the same agreement.

10. Successors and Assigns. The Parties’ obligations hereunder will be binding
upon their successors and assigns. The Parties’ rights and the rights of the
other Released Parties will inure to the benefit of, and be enforceable by, any
of the Parties’ and Releasees’ respective successors and assigns. The Company
may assign all rights and obligations of this Agreement to any successor in
interest to the assets of the Company. In the event that the Company is
dissolved, all obligations of the Company under this Agreement will be provided
for in accordance with applicable law.

11. Amendments and Waivers. Except with respect to any non-competition or
similar post-employment restrictive covenants, which will be subject to
modification by a court of competent jurisdiction pursuant to their express
terms (as may be modified herein), no amendment to or waiver of this Agreement
or any of its terms will be binding upon any Party unless consented to in
writing by such Party.

12. Headings. The headings of the Sections and subsections of this Agreement are
for purposes of convenience only, and will not be deemed to amend, modify,
expand, limit or in any way affect the meaning of any of the provisions hereof.

13. Disputes. Except as set forth in this paragraph, any dispute, claim or
difference arising out of this Agreement will be settled exclusively by binding
arbitration in accordance with the rules of the American Arbitration Association
(“AAA”). The arbitration will be held Chicago, Illinois, unless Executive and
the Company mutually agree otherwise. Nothing contained in this Section 13 will
be construed to limit or preclude a Party from bringing any action in any court
of competent jurisdiction for injunctive or other provisional relief to compel
another party to comply with its obligations under this Agreement or any other
agreement between or among the Parties during the pendency of the arbitration
proceedings. Subject to the proviso in this sentence below, the Company will
bear the costs and fees of the arbitration, and the fees and expenses of the
arbitrator will be borne by the Parties as set forth in the then-applicable
“Employment Arbitration Rules” of the AAA, except upon the arbitrator’s
determination that a claim or counterclaim was filed for purposes of harassment
or is patently frivolous, in which event the arbitrator will have the discretion
to require any one or more of the Parties to bear all or any portion of fees and
expenses of the Parties and/or the fees and expenses of the arbitrator;
provided, however, that with respect to claims that, but for this mandatory
arbitration clause, could be brought against the Company under any applicable
federal or state labor or employment law (“Employment Law”), the arbitrator will
be granted and will be required to exercise all discretion belonging to a court
of competent jurisdiction under such Employment Law to decide the dispute,
whether such discretion relates to the provision of discovery, the award of any
remedies or penalties, or otherwise. As to claims not relating to Employment
Laws, the arbitrator will have the authority to award any remedy or relief that
a Court of the State of Illinois could order or grant. The decision and award of
the arbitrator will be in writing and copies thereof will be delivered to each
Party. The decision and award of the arbitrator will be binding on all Parties.
In rendering such decision and award, the arbitrator will not add to, subtract
from or otherwise modify the provisions of this Agreement. Either Party to

 

5



--------------------------------------------------------------------------------

the arbitration may seek to have the ruling of the arbitrator entered in any
court having jurisdiction thereof. Each Party agrees that it will not file suit,
motion, petition or otherwise commence any legal action or proceeding for any
matter which is required to be submitted to arbitration as contemplated herein
except in connection with the enforcement of an award rendered by an arbitrator
and except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator. Upon the entry of any order
dismissing or staying any action or proceeding filed contrary to the preceding
sentence, the Party which filed such action or proceeding will promptly pay to
the other Party the reasonable attorney’s fees, costs and expenses incurred by
such other Party prior to the entry of such order. All aspects of the
arbitration will be considered confidential and will not be disseminated by any
Party with the exception of the ability and opportunity to prosecute its claim
or assert its defense to any such claim. The arbitrator shall, upon request,
issue all prescriptive orders as may be required to enforce and maintain this
covenant of confidentiality during the course of the arbitration and after the
conclusion of same so that the result and underlying data, information,
materials and other evidence are forever withheld from public dissemination with
the exception of its subpoena by a court of competent jurisdiction in an
unrelated proceeding brought by a third party. This Section 13 will be construed
and enforced under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

14. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH (i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

[Intentionally Blank; Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Chairman’s Agreement
effective as of the date of the first signature affixed below or as otherwise
provided in this Agreement.

 

DATE: April 24, 2013      

/s/    Mary A. Tolan        

      Mary A. Tolan DATE: April 24, 2013     ACCRETIVE HEALTHCARE, INC.     By:
 

/s/ Daniel Zaccardo

      Daniel Zaccardo     Title:   Senior Vice President, General Counsel

 

7